Citation Nr: 1212866	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to April 28, 2010, and a disability rating in excess of 30 percent from April 28, 2010, for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to a disability rating in excess of 10 percent prior to April 28, 2010, and a disability rating in excess of 30 percent from April 28, 2010, for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2009.  A transcript of the hearing has been associated with the claims file.  

When this case was previously before the Board in January 2010, it was remanded for further development.  While the case was in remand status, the ratings for the peripheral neuropathy of the Veteran's lower extremities were increased to 30 percent, effective April 28, 2010.  This did not satisfy the Veteran's appeal.  Accordingly, the case has been returned to the Board for further appellate action.


REMAND

Unfortunately, the Board's review of the record reveals that further development is warranted before the Board decides this appeal.  

The record reflects that the originating agency completed the development ordered in the Board's remand, to include affording the Veteran a VA examination in April 2010.  However, the report of that examination shows that the Veteran reported that he is receiving disability benefits from the Social Security Administration.  Records pertinent to the issues on appeal could be in the possession of the Social Security Administration.  Therefore, further development to obtain those records is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain a copy of the decision awarding the Veteran Social Security disability benefits and a copy of the records upon which the award was based.  

2.  The RO/AMC should also undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claims.

3.  The RO/AMC should undertake any other     development it determines to be warranted.  

4.  Then, the RO/AMC should readjudicate the Veteran's claims in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

